DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114 was filed in this application on December 28, 2020 after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. The request, however, lacks the fee required by 37 CFR 1.17(e) and/or the submission required by 37 CFR 1.114. Accordingly, the RCE is improper and any time period running was not tolled by the filing of the improper request.
Response to Arguments
Applicant’s argument with regard to the 35 U.S.C. § 101 rejection of claims 1, 5-8, 12-15 and 19-23 has been fully considered but is not persuasive.  While the addition of a computer brings more structure into the claim whether or not the file comprises “at least one thousand samples” is not relevant to whether a human being can digitally add a value to each sample because the claim does not require the addition of a value to each sample, only a small portion of the samples which could even be as small as one sample given the low probability that a sample would be added.  In that instance the computer would be functioning only as a tool to assist the human being in making the alterations.  The nature of the file has nothing to do with making the alterations in that regard and Applicant has only presented a conclusory argument that a human being could not perform the alterations.  However even if that argument were held as persuasive the claim would still be encompassing alteration and compression that are based on nothing more than mathematical relationships as the written disclosure teaches in paragraph 0021 that the entirety of these operations may be performed using a short C program embodying a mathematical algorithm.  Therefore even if the argument were held as being persuasive the claim would merely take one form of abstract idea and exchange it for a different form of abstract idea.  The claim still does nothing more than tie the abstract idea to a particular technological environment and does not make any improvement to the computer itself, provide an ordered combination of elements or improve any external technology.  Therefore the rejection under section 101 will be maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-8, 12-15 and 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites a method and therefore meets Prong One of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter referred to as 2019 PEG) as a method is one of the four categories of statutory subject.  Claim 1 recites as follows:
1.  (Currently Amended) A method comprising;
receiving, by a computing device comprising a processor, a request from a client device for a digital file, wherein the digital file is one of an audio file, a video file, or a multimedia file, wherein the digital file comprises a plurality of samples, and where the plurality of samples comprise at least one thousand samples;
altering, by the processor, a portion of the plurality of samples, wherein altering the portion of the plurality of samples comprises digitally adding, by the processor, a watermark comprising a value to each sample of the portion of the plurality of samples of the digital file to generate an altered digital file, and wherein the portion of the plurality of samples is selected, by the processor, according to a probability value and according to a safeguard boundary related to both a sampling value upper limit and a sampling value lower limit;
compressing, by the processor, the altered digital file to generate a compressed digital file; and
transmitting, by the computing device, via a network, the compressed digital file to the client device, wherein a playback difference between an unaltered version of the digital file and the altered digital file is below a perception threshold.
Id. ¶ 4.  According to Applicant:  “Digital rights management (DRM) schemes essentially sidestep this issue by trying to make illegal use technically impossible” and “render[ing] an end user’s experience in purchasing and downloading digital files such as MP3 Music files so difficult that the market can be stifled.” Id.  Applicant indicates that “[w]hat is needed in the art is a mechanism by which copyrighted information can be tracked to the original purchaser while not restricting the use of the distributed digital file or its functionality in any way.” Id.
Applicant’s solution to the problem is watermarking a digital signal by altering samples of a file by adding a number, which may be any symbol or letter, such as a + or a -1 to each sample of the file according to a probability value and compressing the file with the altered samples. Spec. ¶ 6, 16. “[A]fter compression of the digital file with the altered samples the file is then distributed over any kind of network to a receiving device.” Id. ¶ 6. Therefore, Appellant’s “invention provides each purchaser of a digital file, such as a music file, with a unique watermarked file [that] allows the legitimate owner and copyright owner of the file to produce a receipt for its purchase just as any Id. ¶ 20.
Claim 1 describes a process for watermarking a digital file and recites four steps: (a) receiving a request for a digital file; (b) altering a portion of the plurality of samples wherein altering comprises adding a watermark comprising a value to each sample of the digital file to generate an altered digital file; (c) compressing the altered digital file to generate a compressed digital file; and (d) transmitting the compressed digital file. Appeal Br. 18, Claims App.

Claim 1 recites an abstract idea because steps (b) and (c) fall within the grouping of mental processes. The mental-processes grouping includes claims that can be “performed by a human, mentally or with pen and paper.” Intellectual Ventures ILLC v. Symantec Corp., 838 F.3d 1307, 1335 (Fed. Cir. 2016).  Additionally given the amendments that have been made to the claim the claim can now also be viewed as encompassing a mathematical relationship.
Amended step (b) recites “altering, by the processor, a portion of the plurality of samples, wherein altering the portion of the plurality of samples comprises digitally adding, by the processor, a watermark comprising a value to each sample of the portion of the plurality of samples of the digital file to generate an altered digital file, and wherein the portion of the plurality of samples is selected, by the processor, according to a probability value and according to a safeguard boundary related to both a sampling value upper limit and a sampling value lower limit”. Even though the claim has added language that the file comprise[s] at least one thousand samples the claim is not 
Amended step (c) recites “compressing, by the processor, the altered digital file to generate a compressed digital file”.  The specification does not define the term compressing or describe how it is achieved.  As noted in the decision of the Patent Trial and Appeal Board of December 28, 2020 compressing is defined as “expressing in a shorter form; abridge”.  Although the example provided in that decision was related to a text file the same logic applies to an audio file, a video file or a multimedia file as a human being can simply “abridge” a digital file by shortening the file (a “clip” or “sample”) and achieve the result of a compressed digital file given the absence of any clear recitation in the claim as to how the compression is to be performed or even any recitation in the specification with regard to use of a particular computer algorithm.  In 
Therefore under Prong One of Step 2A the claim is deemed as being ineligible.
The claim is then analyzed under Prong Two of Step 2A in which the claim is evaluated in order to determine whether the claim recites additional elements that integrate the abstract idea into a practical application of the abstract idea.  The claim recites a “computing device comprising a processor” as receiving a request from a client device for a digital file and “transmitting, by the computing device, via a network, the compressed digital file to the client device…”  As noted by Appellant in brief and indicated by the Board the receiving of a request is not necessary per paragraph 0016 of the specification and as further noted by the Board paragraph 0016 also recites that “the file is simply available for distribution in some manner”.  While the amended claim has added that steps b and c are performed by a processor of a computing device these recitations only tie the claim to a particular computing environment (MPEP § 2106.05(e)).  Even if the claim requires the use of a computer the nature of the implementation only requires in the broadest reasonable interpretation, at most, that a computer be used as a tool by a human being to perform the alteration and compression operations (MPEP § 2106.05(f)).  As noted by the Board the recited processor covers a general purpose computer executing the abstract idea and is not a particular machine.  Therefore no specific improvement to computer technology is 
Dependent claims 5-7 and 21 add no additional elements and merely extend the abstract idea of claim 1 by reciting use of a receipt, describing the value used in the alteration, describing how the file is distributed and distribution to a group and only add additional layers of abstraction to the abstract idea of claim 1.  Therefore under Prongs One and Two of Step 2A dependent claims 5-7 and 21 are also deemed as being ineligible.
The analysis then proceeds to Step 2B of the 2019 PEG in which the claim is evaluated in order to determine whether the claim recites additional elements that amount to significantly more than the abstract idea itself.  The claim recites a computing device comprising a processor and transmission using a network.  No technological improvement is being made to either the processor or the network and no technological improvement is being made through an ordered combination of elements.  It is abundantly clear that the claim does not involve any ordered combination of elements as the recited processor and network do not utilize any special properties of a network or distributed computing in order to gain any technological improvement and merely are directed towards a centralized, "one-size-fits-all" technological implementation (BASCOM Glob. Internet Servs. v. AT&T Mobility, LLC, 119 USPQ2d 1236 (Fed. Cir. 2016)).  It is also clear that no similarity is present with regard to McRO (McRO, Inc. v. Bandai Namco Games Am. Inc., 120 USPQ2d 1091 (Fed. Cir. 2016)) as the process applied in McRO which involved the evaluation of a plurality of subsequences of McRO acknowledged that human beings could perform the operations recited in the steps it was also clear that human beings had never previously acted in such a manner, particularly as it applied to the evaluation of subsequences of phonemes in order to set the morph weights.  However in the instant claims the recited operations of altering data and abridging data are all operations that have previously been done by human beings in the same manner being claimed.  Even the use of particular equations for making the computations is not sufficient in establishing an inventive concept as there is nothing in the claims themselves or the written disclosure to suggest that the calculations are being done in a manner that utilizes any special properties of a computer and humans have always used equations for making statistical analysis and calculation.  It is also clear that there is no similarity to DDR Holdings (DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 (Fed. Cir. 2014)) as there is nothing in the claims themselves or even in the written description to explicitly state or even implicitly suggest that the claims involve anything more than generic computer operations.  It is also clear that there is no similarity to Enfish (Enfish, LLC v. Microsoft Corp., 118 USPQ2d 1684 (Fed. Cir. 2016)) because nothing within the claim or the four corners of the written description provides any teaching or suggestion of an improved computer algorithm for analyzing data such as the self-referential table of Enfish that brings about an improvement to the computer itself where Enfish taught that the claimed invention brought about “increased flexibility, faster search times, and smaller memory requirements” (Enfish at 1690).  There is also Diamond v. Diehr, 450 U.S. 175, 184 (1981)).    The written disclosure at paragraph 0025 describes only the use of a generic unimproved computing environment and describes the elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112 (a) (“In other words, the claims in Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer”, Alice at 1983).  Therefore it is clear that no inventive concept is present sufficient to confer eligibility in light of the fact that the claims are clearly directed towards an abstract idea.  As such claims 1, 5-7 and 21 are held as being directed towards ineligible subject matter under 35 U.S.C. § 101.
Independent claims 8 and 15 are directed towards the system and non-transitory computer-readable storage medium for implementing the method of claim 1.  These claims merely further describe the generic computer environment for performing the method and therefore also fall with claim 1, as do dependent claims 12-14, 19-20 and 22-23.
Statement Regarding the Prior Art
In the decision rendered by the Patent Trial and Appeal Board on December 28, 2020 the Board held that the cited prior art did not fairly teach or suggest the limitations of the claim, particularly with regard to adding a +1 or -1 to the respective sample according to a probability value.  While the claim no longer recites that a +1 or -1 is being added to a sample, the Board apparently did not agree with Examiner that the sparseness index of Lee cited by Examiner applied to the probability of a particular 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486.  The examiner can normally be reached on 5 to 7:15 AM and 10:45 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JAMES D NIGH/Senior Examiner, Art Unit 3685